Citation Nr: 0417298	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for cancer of the gall 
bladder, liver, and pancreas due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




REMAND

The veteran's active military service included a period from 
May 4, 1979, to August 31, 1988, and a period of 10 years, 9 
months, and 27 days prior to May 4, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
RO that, in part, denied a claim of entitlement to service 
connection for cancer of the gall bladder, liver, and 
pancreas due to herbicide exposure.

In June 2002, the veteran's representative raised the issue 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  In September 2002, the veteran's 
representative also raised the issue of entitlement to 
service connection for peripheral neuropathy of the upper and 
lower extremities as secondary to service-connected diabetes 
mellitus.  Additionally, in September 2002, the veteran 
raised the issue of entitlement to service connection for 
post-traumatic stress disorder.  These issues are referred to 
the RO for appropriate action.

In the instant case, the Board finds that a remand is 
required for several reasons.  First, it appears that there 
may be certain medical records that should be associated with 
the claims file.  The record now contains a July 2003 letter 
from the Indianapolis, Indiana VA Medical Center (VAMC) 
informing the veteran that a medical evaluation relative to 
Agent Orange exposure had been completed and the results of 
his examination revealed findings of diabetes mellitus Type 
II and pancreatic cancer.  A review of the record reveals 
that this examination report, if extant, has neither been 
requested nor associated with the claims file.  As this VA 
record may be pertinent to the veteran's claim, an effort 
should be made to obtain it.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Consequently, because of the need to ensure that 
all potentially relevant VA records are made part of the 
claims file, a remand is required.  Id.

Second, it appears that the veteran may have wanted to 
testify before the Board.  The record shows that the veteran 
had requested a videoconference at the RO in Indianapolis at 
the time he submitted a VA Form 9 in September 2002.  
Curiously, on the same form, the veteran also checked a box 
that indicated that he did not want a Board hearing.  
Nevertheless, a review of the claims file reveals that no 
further action was taken on the part of the RO or the veteran 
with respect to any hearing request.  Because the Board may 
not proceed until the veteran is afforded the opportunity for 
such a hearing, see 38 U.S.C.A. § 7107(b) (West 2002), the RO 
should clarify whether the veteran still wants one.

Third, the Board finds that further development of the 
medical opinion evidence is appropriate.  This is so because 
it remains unclear whether the veteran has cancer of the gall 
bladder, liver, or pancreas as a result of herbicide exposure 
in service or as secondary to service-connected diabetes 
mellitus.  The record contains a January 1999 VA hospital 
discharge summary reflecting that the veteran was diagnosed 
with diabetes mellitus and pancreatic cancer stage IV.  The 
record also contains a January 2002 VA examination report 
reflecting an opinion that there is a possibility that the 
veteran's pancreatic tumor was related to Agent Orange 
exposure.  In this regard, the Board finds that a medical 
diagnosis and nexus opinion is required from an expert who 
has reviewed the entire claims file, including all of the 
veteran's service medical records, something that has not yet 
been done.  Therefore, to satisfy VA's duty to assist the 
veteran in developing facts pertinent to the claim, an 
examination is necessary to better evaluate the veteran's 
claim of service connection.  38 C.F.R. § 19.9 (2003). 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should 
be specifically told of what is yet 
required of him to substantiate his 
claim for service connection for 
cancer of the gall bladder, liver, 
and pancreas due to herbicide 
exposure, and of the information or 
evidence that VA will yet obtain 
with respect to his claim.  
38 C.F.R. § 3.159 (2003).  He should 
be specifically informed that he 
should submit any evidence in his 
possession that pertains to the 
claim on appeal.  Id.

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers where he has received 
treatment for any cancer of the gall 
bladder, liver, or pancreas.  The RO 
should ensure that all pertinent 
records of private or VA treatment 
are procured for review, 
specifically including the VA 
examination report referred to in 
the July 2003 letter from the VAMC.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2003).  If records sought 
are not obtained, the RO should 
notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
He should be given opportunity to 
provide the records.

3.  The RO should schedule the 
veteran for a VA examination to 
determine the nature and etiology of 
any currently diagnosed cancer of 
the gall bladder, liver, or 
pancreas.  The claims file, along 
with all additional evidence 
obtained pursuant to the 
instructions above, must be made 
available to and reviewed by the 
examiner.  

The examiner should determine 
whether the veteran suffers from 
cancer of the gall bladder, liver, 
or pancreas due to herbicide 
exposure or as secondary to service-
connected diabetes mellitus Type II.  
The examiner should determine the 
correct diagnosis(es) and provide an 
opinion as to the medical 
probabilities that any currently 
diagnosed cancer of the gall 
bladder, liver, or pancreas 
originated in, or is otherwise 
traceable to, military service or is 
a residual of herbicide exposure in 
service.  (The examiner should note 
that it may be presumed that the 
veteran was exposed to herbicide 
agents while serving in Vietnam.  
38 U.S.C.A. § 1116(f) (West 2002).  
If the examiner finds that any such 
cancer is not related to service, 
then the examiner should comment on 
whether the service-connected 
diabetes mellitus Type II has caused 
or made worse any diagnosed cancer.  
If service-connected diabetes 
mellitus Type II is found to have 
made worse any cancer, the degree of 
worsening caused by the service-
connected disability should be 
described in detail, if possible.  
The rationale for the examiner's 
opinions should be explained in 
detail.  If the examiner provides an 
opinion that is contrary to one 
already of record, the examiner 
should point to specific findings 
and/or medical authority to explain 
why his or her opinion differs from 
those opinions already of record.  
(The examiner should refer to the 
findings provided by a VA examiner 
in January 2002.)

4.  The RO should ensure that the 
examination report complies with 
this remand, especially with respect 
to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA 
implementing regulations.  

6.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA regulations, the RO should re-
adjudicate the claim.  If any 
benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.  If the 
veteran does not appear for any 
scheduled examination, the SSOC 
should specifically refer to 
38 C.F.R. § 3.655 (2003).  The SSOC 
should contain, among other things, 
a summary of the evidence received 
since the statement of the case was 
issued in August 2002.  38 C.F.R. 
§ 19.31 (2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

7.  Clarification should be sought 
regarding the veteran's desire for a 
Board videoconference hearing with 
respect to the claim for service 
connection for cancer of gall 
bladder, liver, and pancreas due to 
herbicide exposure.  If the veteran 
still desires one, a hearing before 
a Veterans Law Judge should be 
scheduled.  

After the expiration of the period allowed for response, and 
after the veteran has been given opportunity to appear at any 
requested hearing, the case should be returned to the Board.  
The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on this 
claim in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003), (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

